ORDER
JENNIFER A. HEINER PISANO, formerly of LIVINGSTON, who was admitted to the bar of this State in 2009, having pleaded guilty in the Superior Court of New Jersey, to falsifying records (third degree), in violation of N.J.S.A. 2C:21-4b(l), misapplication of entrusted property (third degree), in violation of N.J.S.A. 2C:21-15, and forgery (third degree) in violation of N.J.S.A. 2C:20-4A, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), JENNIFER A. HEINER PISANO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that JENNIFER A. HEINER PISANO be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*171ORDERED that JENNIFER A. HEINER PISANO comply with Rule 1:20-20 dealing with suspended attorneys.